Citation Nr: 0531979	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  99-23 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the San 
Juan, the Commonwealth of Puerto Rico Regional Office (RO) of 
the Department of Veterans Affairs (VA), which awarded the 
veteran service connection, with a 10 percent initial rating, 
for hypertension, effective from December 1, 1995.  The 
veteran subsequently initiated and perfected an appeal of 
that decision.  

The veteran's appeal was initially presented to the Board in 
December 2003, at which time it was remanded for additional 
development.  It has now been returned to the Board appellate 
consideration.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.

2.  The veteran's hypertension is characterized by diastolic 
blood pressure of predominantly 100 or less, and systolic 
blood pressure of predominantly 170 or less, with no dyspnea 
on exertion.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2005); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  
 
In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
increased ratings via RO letters issued in April 2002 and 
April 2004; and the rating decisions, statement of the case 
(SOC), supplemental statements of the case (SSOCs), and the 
Board's December 2003 remand order issued since 1999 to the 
present.  In addition, these documents provided the veteran 
with specific information relevant to the VCAA.  Thus, no 
further notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  In this 
respect, the Board notes that all private medical treatment 
records made known to VA have been obtained.  The veteran was 
also notified of the above development via the RO's letters 
and other mailings to the veteran.  No response or additional 
records have been received to the present.  The RO has also 
obtained the veteran's medical treatment records and 
examination reports from the San Juan VA medical center, 
where he has received treatment.  Thus, the Board finds that 
no additional evidence, which may aid the veteran's claims or 
might be pertinent to the bases of the claims, has been 
identified or remains outstanding, and the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decisions, 
the SOC and the SSOCs, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claims discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in May 1999) and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  
 
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial May 1999 adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the 38 U.S.C.A. § 7261(b) rule 
of prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

The veteran seeks an initial rating in excess of 10 percent 
for hypertension.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2005).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  However, when the assignment of initial 
ratings is under consideration, the level of disability in 
all periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2005).  

The veteran's hypertension is currently rated under 
Diagnostic Code 7101, for hypertensive vascular disease.  
During the course of this appeal, the rating criteria for the 
evaluation of cardiovascular disabilities has been changed, 
effective January 12, 1998.  See 62 Fed. Reg 65219 (December 
11, 1997), as amended by 63 Fed. Reg. 37779 (July 14, 1998).  
When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
legislative intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  Revised statutory or regulatory 
provisions, however, may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

Prior to the schedular changes, a 10 percent rating was 
warranted under Diagnostic Code 7101 for diastolic pressure 
predominantly 100 or more.  A 20 percent rating was warranted 
for diastolic pressure predominantly 110 or more, with 
definite symptoms.  For diastolic pressure predominantly 120 
or more, with moderately severe symptoms, a 40 percent rating 
was warranted, and for diastolic pressure predominantly 130 
or more, with severe symptoms, a 60 percent rating was 
warranted.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  

This code, as revised in January 1998, provides for a 10 
percent evaluation for diastolic pressure predominantly 100 
or more, or systolic pressure of 160 or more, or as a minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more, or when 
systolic pressure is predominantly 200 or more.  A 40 percent 
evaluation requires diastolic pressure of predominantly 120 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).  

The September 1999 SOC considered the veteran's disability in 
light of the revised regulatory provisions, and provided the 
veteran an updated copy of the criteria for his 
cardiovascular disability.  Therefore, no prejudice to the 
veteran exists in the Board's adjudication of this issue at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(2002).  

When the veteran was examined for service separation in May 
1995, his blood pressure was recorded as 134/86.  Borderline 
high blood pressure was noted.  

Subsequent to service, blood pressure of 170/64 was noted on 
VA respiratory examination in May 1996.  On general medical 
examination that same month, he had three consecutive blood 
pressure readings of 200/110.  

On VA medical examination in March 1999, the veteran denied 
any recent history of myocardial infarction, chest pain, or 
dyspnea.  He reported taking medication for his hypertension.  
On objective examination, blood pressure readings were 
130/85, 132/92, and 130/90.  A chest X-ray was within normal 
limits, and arterial hypertension was confirmed.  

The veteran underwent VA medical examination again in May 
2002, at which time he again reported using medication to 
control his hypertension.  He denied any history of 
hospitalization or emergency room visits secondary to his 
hypertension.  He also denied any chest pain or congestive 
heart failure symptoms.  On objective examination his blood 
pressure readings were 160/100, 150/98, and 160/100.  His 
heart rhythms were regular.  

The veteran's VA clinical treatment records dated from 2002 
through 2004, also reflect a variety of blood pressure 
readings.  Readings of 168/100 and 160/100 were observed in 
January 1998.  In March and again in November 1998, he was 
noted to have blood pressure of 150/90.  By October 1999, the 
veteran's blood pressure was down to 147/92, and was further 
reduced to 116/67 in November 1999.  In March 1999, the 
veteran underwent a VA myocardial perfusion study which was 
within normal limits, with no evidence of myocardial 
ischemia.  His blood pressure was 131/80 in October 2001, but 
was up to 152/82 in January 2002.  By April 2003, his blood 
pressure was 144/82, and in March 2004, his blood pressure 
was 139/84.  

The veteran most recently underwent VA examination in March 
2005.  He continued to take medication to control his 
hypertension, and reported no cardiovascular complaints.  No 
hospitalization or emergency room visits secondary to 
hypertension or chest pain were noted.  On objective 
examination, he had blood pressure readings of 130/80, 
133/82, and 136/85.  The examiner also found no evidence of 
hypertensive heart disease or arteriosclerotic complications.  
A chest X-ray was within normal limits.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against the award of a 
disability rating in excess of 10 percent for the veteran's 
hypertension.  Considering first the prior criteria for 
hypertension, the veteran did not display diastolic pressure 
of predominantly 110 or more, as would warrant a 20 percent 
rating.  While three readings of 110 were noted on VA 
examination in May 1996, the remainder of his readings were 
generally well under 110, ranging from 67-100.  Overall, the 
preponderance of the medical evidence, as discussed above, 
does not reflect diastolic pressure predominantly of 110 or 
more.  Thus, an increased initial rating in excess of 10 
percent is not warranted under the old criteria for 
hypertension.  

As amended in January 1998, the rating criteria for 
hypertension also provided a 20 percent rating for systolic 
pressure predominantly 200 or more.  Again, while a systolic 
pressure reading of 200 was noted in May 1996, his readings 
both prior to and after that date reflect systolic pressure 
in the 116-170 range.  As this range is considerably less 
than 200, the record does not demonstrate systolic pressure 
predominantly of 200 or more.  Thus, an increased rating in 
excess of 10 percent is not warranted under the revised 
criteria for hypertension.  

Inasmuch as the veteran's 10 percent evaluation reflects the 
highest degree of impairment shown since the date of the 
grant of service connection for hypertension, there is no 
basis for a staged rating in the present case.  See 
Fenderson, supra.  Finally, the Board notes that because no 
other cardiovascular impairment has been demonstrated 
secondary to the veteran's service-connected hypertension, 
evaluation of this disability under other diagnostic criteria 
for cardiovascular disabilities is not warranted at this 
time.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's hypertension has itself required no 
periods of hospitalization since the initiation of this 
appeal, and is not shown by the evidence to present marked 
interference with employment in and of itself.  Therefore, 
the assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b) is not warranted.  The veteran has not 
otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

Overall, the preponderance of the evidence is against an 
initial rating in excess of 10 percent for the veteran's 
hypertension.  As a preponderance of the evidence is against 
the award of an increased initial rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

An initial rating in excess of 10 percent for the veteran's 
hypertension is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


